Title: From George Washington to Colonel Daniel Brodhead, 4 January 1780
From: Washington, George
To: Brodhead, Daniel


          
            Sir,
            Head Quarters Morris Town Jany 4th 1780
          
          I have successively received your letters of the 10th 22d of Novemr, & 13th of Decemr.
          Persuaded that a Winter expedition against Detroit would have great advantages over a Summer one, and be much more certain of success, I regret that the situation of affairs does not permit us to undertake it. We cannot at present furnish either the men or supplies necessary for it. From the estimate you make of the Enemy’s force there, your Garrison with all the aid you could derive from the Militia would not be equal to the attempt, especially as it must soon suffer so large a diminution, by the departure of the men whose terms of service are expiring; and (even were it not too late in the season to march men such a distance in time) the same circumstance and the detachment, we are making to South Carolina, put it out of our power to supply the defect of your numbers from this quarter. We must therefore of necessity defer the prosecution of the enterprise to a more favorable opportunity, but I would not wish you to discontinue your inquiries and preparations as far as convenient, for it is an object of too much importance to be lost sight of.
          I fear also that you will not have force for the expedition you propose to the Notches, though this is much more within the compass of our abilities. It would scarcely be prudent to leave Fort Pit without a proportion of Continental Troops for its defence; Sufficient dependence cannot be placed in the militia, and it is too valuable a Post to be exposed to an accident. If you should leave only an hundred men here besides those at the dependent Posts you would not have above one hundred & fifty for the expedition. Unless the num⟨ber⟩ of the Volunteers you expect exceed what I should imagine, there would be great danger to the party. We are too little acquainted with the situation of the Notches to count with assurance, upon success and if we should fail the party returning against stream so great a distance after a

disappointment might run no small risk of being intercepted by the unfriendly Indians through whom it would have to pass. I do not however mean to discourage the undertaking altogether but to suggest the difficulties that occur to me, that every circumstance may be well weighed previous to entering upon it. As the business will be attended with little additional expence, I should be glad you would make every necessary preparation and let me know when you will be compleatly ready giving me an exact state of the force you will be able to employ on the expedition and to leave at the Garrisons under your command. Whatever you do should be under the veil of the greatest secrecy, as on this your success will depend. I shall be glad also after closely examining your means you will give me your sentiments on the practicability of the enterprise.
          If I can meet with any Frenchman that answers your description willing to be so employed, I will send him to you, and you shall have an Engineer if you go upon any thing that requires one.
          I shall write to the Board of War recommending you may be supplied with a few pieces of Artillery & a proportion of stores to be ready against there may be a call for them. I am with great regard Dr Sir your Most obet servt
          
            Go: Washington
          
        